Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 09/23/2022.  Presently claims 1-15 and 17-20 are pending. Claim 16 has been canceled. 

Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 09/23/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “the Office conceded that the primary references omit disclosure of belt runners with convex surface geometry (see Office Action, pages 4, 8, 11 and16). Merriam-Webster.com defines "convex" (in sense 1a) as: "curved or rounded outward like the exterior of a sphere or circle." For the teaching of convex surface geometry, the Office relied on the Gerstenberger reference, particularly surfaces 26 and 28 thereof. The Gerstenberger reference refers to these surfaces as "crowned" (see, e.g., col. 3, Ins. 36-40). Merriam-Webster.com defines "crown" (in sense 3) as: "the highest part." The "crown" shown in Gerstenberger is formed by flat or planar surfaces intersecting at a central apex point. Accordingly, the Gerstenberger reference does not expressly or inherently describe a convex (outwardly curved) surface. Further, the surfaces 26 and 28 are not convex in the sectional plane specified by the independent claims as a: "first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel" (claim 1) or "first section plane orthogonal to the longitudinal axis" (claim 15) or "first section plane orthogonal to the primary direction of belt travel" (claim 20). The curvature in the perpendicular plane, such as shown in FIG. 13 of the Gerstenberger reference, is thus immaterial. For at least this reason, Applicant considers the cited combinations of references not to obviate the pending independent claims.”

In response to this argument, the Applicant is correct that the prior art of Gerstenberger (US5284457A) refers to these surfaces as "crowned" (see, e.g., col. 3, Ins. 36-40);
However, it is very known in art drums and Pulleys of the conveyers that the convex is crowned (please see the pictures below of non-patent literature of Drum & Pulley Lagging - All State Conveyors).







    PNG
    media_image1.png
    987
    1249
    media_image1.png
    Greyscale






















Also (please see the picture below of non-patent literature of Crowned Pulleys — Which Option is Right for You_ _ Sparks Belting).

    PNG
    media_image2.png
    816
    1176
    media_image2.png
    Greyscale


















Accordingly, this argument is not persuasive.


Applicant argued that “independent claim 20 further specifies runner-facing surfaces on the plurality of conveyor belts having concave surface geometries principally defined by a radius of belt curvature in a first section plane orthogonal to the primary direction of belt travel. Applicant does not understand the Gerstenberger reference to disclose such a concave surface on the belts but rather flat or planar portions thereof that are formed by engagement with the corresponding flat or planar surfaces 26, 28. Thus, Applicant considers the cited combinations of references not to obviate independent claim 20 at least for this additional reason”.

In response to this argument, the concave surface is curved inward and convex is curved outward;
the surface of the belt that facing the pulley or the drum is matching the shape of the surface of the pully or the drum;
If the pulley or the drum having a convex surface; when the belt run over the pulley or the drum then the surface of the belt that facing the pulley or the drum will take a concave surface shape if the belt viewed from the side facing the pulley or the drum;
And vice versa; if the pulley or the drum having a concave surface; when the belt run over the pulley or the drum then the surface of the belt that facing the pulley or the drum will take a convex surface if the belt viewed from the side facing the pulley or the drum; (please see fig.7 below).
the prior art of Gerstenberger discloses the radiuses of the convex surface (26) are matching the radiuses of the of the belt (56) (figs.6-7);
Accordingly, this argument is not persuasive.



    PNG
    media_image3.png
    716
    734
    media_image3.png
    Greyscale






















Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “runner-facing surfaces provided on the plurality of conveyor belts, the runner-facing surfaces having concave surface geometries principally defined by radius of belt curvature in a first section plane orthogonal to the primary direction of belt travel; as recited in claim 20” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “such as those regions of the runners 100 located adjacent portions of the conveyor belts that tend to assume concave shapes; as recited in specification paragraph 0040” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 and 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ardueser (US4969315A) in view of Gerstenberger (US5284457A).
Regarding claim 1, Ardueser discloses a build-up resistant crop conveyor system utilized within an agricultural machine (abstract; col.4 last 9 lines-col.5 last line; andfigs.1-2: (172)), the build-up resistant crop conveyor system comprising:  
a conveyor belt run (figs.2-5: (42)) extending along a primary direction of belt travel; and  
a runner assembly (fig.2: (222)) adjacent the conveyor belt run, the runner assembly comprising:  
elongated runners (figs.2-3: (230)) extending parallel to the primary direction of belt travel and spaced along a lateral axis perpendicular to the primary direction of belt travel (figs.2-4); and  
belt guide surfaces (fig.4: (232)) provided on the elongated runners and facing the conveyor belt run (fig.4: (42)). 
Ardueser does not disclose the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run to reduce crop build-up on the elongated runners during usage of the build-up resistant crop conveyor system.

Gerstenberger teaches conveyer belt assembly having: a belt guide surfaces (col.3 lines 21-31) (figs.2 and 6: (26)) comprising convex surface regions (the raised protrusion of the element (26) is convex surface) parallel to the lateral axis and perpendicular to the primary direction of a belt travel (fig.6: (56)), the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run (col.2 lines 10-14).
Both of the prior arts of Ardueser and Gerstenberger are related to a conveyer belt assembly; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first section of the belt guide surfaces (see fig.3 below) that parallel to the lateral axis and perpendicular to the primary direction of belt travel of Ardueser to have a belt guide surfaces comprising convex surface regions parallel to the lateral axis and perpendicular to the primary direction of a belt travel as taught by Gerstenberger in order to hold the belts on the belt guide surfaces thereby maintaining proper alignment of the belts (Gerstenberger: col.2 lines 10-14) thereby having the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run to reduce crop build-up on the elongated runners during usage of the build-up resistant crop conveyor system, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  







    PNG
    media_image4.png
    634
    712
    media_image4.png
    Greyscale















Regarding claim 2, Ardueser discloses a roller (fig.3: (40)) supporting the conveyor belt run (figs.2-5: (42)) and extending parallel to the lateral axis;  
wherein the belt guide surfaces (fig.4: (232)) further comprise non-convex surface regions adjacent the roller (see fig.4 above).  


Regarding claim 3, Ardueser discloses wherein the non- convex surface regions have flat surface geometries in a second section plane parallel to the first section plane (see fig.4 above).  

Regarding claim 4, Ardueser discloses wherein the convex surface regions each have a surface geometry defined, at least in part, by a radius of curvature in the first section plane (see fig.4 above: the first section to be modified by a convex surface as taught by prior art of Gerstenberger).  

Regarding claim 10, Ardueser discloses wherein the runner assembly further comprises a cross-support member (fig.3: (178)) extending across and joined to the elongated runners (fig.3: (230)); and  
wherein the belt guide surface further comprise non-convex surface regions at locations adjacent the cross-support member (see fig.3 above).  

Regarding claim 13, Ardueser discloses wherein the conveyor belt run comprises a plurality of conveyor belts (fig.3: (42)) arranged in a side-by-side relationship
Gerstenberger teaches wherein the convex surface (figs.2 and 6: (26) of the element (24)) are each define, at least in part, by a first radius of curvature taken in the first section plane (figs.6-7: the radius of the convex surface (26) of the element (24)); 
wherein the conveyor belt run comprises a plurality of conveyor belts (figs.6-7: (56)) arranged in a side-by-side relationship
and wherein the plurality of conveyor belts comprises curved runner-facing surfaces each having a second radius of curvature taken in the first section plane, the second radius of curvature matching the first radius of curvature (figs.6-7: the radiuses of the convex surface (26) are matching the radiuses of the of the belt (56)).
Therefore, the modification of Ardueser in view of Gerstenberger disclose the limitation of claim 13.

Regarding claim 14, Ardueser discloses a baler gate frame (fig.1: (20)) into which the runner assembly is incorporated (col.2 lines 52-53).

Regarding claim 20, Ardueser discloses a build-up resistant crop conveyor system abstract; col.4 last 9 lines-col.5 last line; andfigs.1-2: (172)), comprising:  
a conveyor belt run (figs.2-5: (42)) extending along a primary direction of belt travel, the conveyor belt run comprising:  
a plurality of conveyor belts (figs.2-5: (42)); and 
runner-facing surfaces (fig.4: the bottom surface of the belt (42)) provided on the plurality of conveyor belts; and 
elongated runners (figs.2-3: (230)) extending adjacent and parallel to the plurality of conveyor belts (figs.2-5: (42)), 
Ardueser does not disclose the runner-facing surfaces having concave surface geometries principally defined by a radius of belt curvature in a first section plane orthogonal to the primary direction of belt travel; the elongated runners comprising belt guide surfaces having convex surface regions defined by a radius of runner curvature in the first section plane; and wherein the convex surface regions of the belt guide surfaces are contoured such that radius of runner curvature matches the radius of belt curvature.
Gerstenberger teaches conveyer belt assembly, comprising: 
a conveyor belt run (fig.6: (56)) including runner-facing surfaces having concave surface geometries (fig.6: see the convex of the belt (56) that match the raised portion “convex surface” of the element (26)) principally defined by a radius of belt curvature in a first section plane orthogonal to the primary direction of belt travel;
a belt guide surfaces having convex surface regions (fig.2: (26)) defined by a radius of runner curvature in the first section plane; and 
wherein the convex surface regions of the belt guide surfaces are contoured such that radius of runner curvature matches the radius of belt curvature (figs.6-7: the radiuses of the convex surface (26) are matching the radiuses of the of the belt (56)).
Both of the prior arts of Ardueser and Gerstenberger are related to a conveyer belt assembly; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the runner-facing surfaces of Ardueser to have concave surface geometries principally defined by radius of belt curvature in a first section plane orthogonal to the primary direction of belt travel as taught by Gerstenberger, and modify the elongated runners of Ardueser to have belt guide surfaces having convex surface regions defined by a radius of runner curvature in the first section plane as taught by Gerstenberger; thereby having wherein the convex surface regions of the belt guide surfaces are contoured such that radius of runner curvature matches the radius of belt curvature in order to hold the belts on the belt guide surfaces thereby maintaining proper alignment of the belts (Gerstenberger: col.2 lines 10-14) thereby having the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run to reduce crop build-up on the elongated runners during usage of the build-up resistant crop conveyor system, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396

Claims 1, 4-9, 11-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art “AAPA” in view of Gerstenberger (US5284457A).

Regarding claim 1, AAPA discloses a build-up resistant crop conveyor system utilized within an agricultural machine (paragraphs 0018 and 0039-0040, fig.10), the build-up resistant crop conveyor system comprising:  
a conveyor belt run (fig.10: (96)) extending along a primary direction of belt travel; and  
a runner assembly (fig.10: (100)) adjacent the conveyor belt run, the runner assembly comprising:  
elongated runners (fig.10: (100)) extending parallel to the primary direction of belt travel and spaced along a lateral axis perpendicular to the primary direction of belt travel (paragraph 0040); and  
belt guide surfaces (fig.10: (98)) provided on the elongated runners and facing the conveyor belt run (fig.10: (96)). 

AAPA does not disclose the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run to reduce crop build-up on the elongated runners during usage of the build-up resistant crop conveyor system.

Gerstenberger teaches conveyer belt assembly having: a belt guide surfaces (col.3 lines 21-31) figs.2 and 6: (26)) comprising convex surface regions (the raised protrusion of the element (26) is convex surface) parallel to the lateral axis and perpendicular to the primary direction of a belt travel (fig.6: (56)), the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run (col.2 lines 10-14).
Both of the prior arts of AAPA and Gerstenberger are related to a conveyer belt assembly; 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify intermediate portion of the belt guide surfaces (see fig.10 below) that parallel to the lateral axis and perpendicular to the primary direction of belt travel of Ardueser to have a convex surface regions parallel to the lateral axis and perpendicular to the primary direction of a belt travel as taught by Gerstenberger in order to hold the belts on the belt guide surfaces thereby maintaining proper alignment of the belts; thereby having the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run to reduce crop build-up on the elongated runners during usage of the build-up resistant crop conveyor system, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 
    PNG
    media_image5.png
    459
    753
    media_image5.png
    Greyscale
(2007)].  













Regarding claim 4, modifying AAPA in view of Gerstenberger discloses wherein the convex surface regions each have a surface geometry defined, at least in part, by a radius of curvature in the first section plane (see fig.10 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger).  

Regarding claim 5, AAPA discloses wherein the elongated runners (see fig.10 above) have runner widths measured along the lateral axis; and 
wherein the radius of curvature exceeds each of the runner widths (fig.10: (102)).  

Regarding claim 6, modifying AAPA in view of Gerstenberger discloses wherein the elongated runners comprise: 
first end portions (see fig.10 above); 
second end portions opposite (see fig.10 above) the first end portions, as taken along longitudinal axes of the elongated runners; and 
intermediate portions (see fig.10 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger) extending between the first and second end portions, the convex surface regions located on the intermediate portions of the elongated runners.

Regarding claim 7, modifying AAPA in view of Gerstenberger discloses wherein the belt guide surfaces transition from flat surface geometries (see fig.10 above: first end portion) to convex surface geometries (see fig.10 below: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger) to when moving from the first end portions to the intermediate portions of the elongated runners.  

Regarding claim 8, modifying AAPA in view of Gerstenberger wherein the belt guide surfaces follow ramped contours when transitioning from flat surface geometries (see fig.10 above: first end portion) to the convex surface geometries (see fig.101 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger).  

Regarding claim 9, modifying AAPA in view of Gerstenberger wherein the belt guide surfaces further transition from additional flat surface geometries (see fig.10 above: second end portion) to the convex surface geometries to when moving from the second end portions to the intermediate portions of the elongated runners (see fig.101 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger).  

Regarding claim 11, modifying AAPA in view of Gerstenberger front walls on which the belt guide surfaces are located (see fig.10 above); and 
raised protrusions pressed into the front walls from backsides thereof to define the convex surface regions (see fig.101 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger), the raised protrusions forming concavities in the backsides of the front walls.

 
Regarding claim 12, modifying AAPA in view of Gerstenberger wherein the elongated runners further comprise sidewalls (see fig.10: first end portion and second end portions) integrally joined to opposing longitudinal edges of the front walls and imparting the elongated runners with U-shaped cross-sectional geometries, as viewed along longitudinal axes of the elongated runners (see fig.10 above :the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger, in combination with first end portion and second end portions are formed U-shaped).

Regarding claim 15, AAPA discloses a build-up resistant crop conveyor system utilized within an agricultural machine (paragraphs 0018 and 0039-0040, fig.10), the build-up resistant crop conveyor system comprising:  
a conveyor belt run (fig.10: (96)) extending along a primary direction of belt travel; and   
a first elongated runner (fig.10: (100)) adjacent the conveyor belt run (fig.10: (96)) and having a longitudinal axis extending parallel to the primary direction of belt travel, 
the first elongated runner comprising:  
a first end portion (see fig.10 above);  
a second end portion (see fig.10 above) opposite the first end portion, as taken along a longitudinal axis extending along the primary direction of belt travel;  
an intermediate portion (see fig.10 above: the intermediate portion between first end portion and second end portion) extending along the longitudinal axis between the first and second end portions;  
a belt guide surface (fig.10: (98)) extending from the first end portion, across the intermediate portion, and to the second end portion (see fig.10 above); and  

AAPA discloses does not disclose a raised protrusion formed in the intermediate portion and extending toward the conveyor belt run the raised protrusion increasing conformity between the belt guide surface and the conveyor belt run to reduce crop build-up on the elongated runner during usage of the build-up resistant crop conveyor system; wherein the raised protrusion has a convex surface geometry in a first section plane orthogonal to the longitudinal axis.  

Gerstenberger teaches a belt guide surfaces (col.3 lines 21-31 and figs.2 and 6: (26)) comprising a convex surface (the raised protrusion of the element (26) is convex surface) formed in an intermediate portion and extending toward a conveyor belt run (fig.6: (56)), the raised protrusion increasing conformity between the belt guide surface (col.2 lines 10-14); wherein the raised protrusion has a convex surface geometry “the raised protrusion of the element (26) is convex surface” in a first section plane orthogonal to the longitudinal axis.

Both of the prior arts of AAPA and Gerstenberger are related to a conveyer belt assembly; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify intermediate portion of the belt guide surfaces (see fig.10 above) of APPA to have a convex surface regions “raised protrusion” as taught by Gerstenberger in order to hold the belts on the belt guide surfaces thereby maintaining proper alignment of the belts; thereby having a raised protrusion formed in the intermediate portion and extending toward the conveyor belt run the raised protrusion increasing conformity between the belt guide surface and the conveyor belt run to reduce crop build-up on the elongated runner during usage of the build-up resistant crop conveyor system; wherein the raised protrusion has a convex surface geometry in a first section plane orthogonal to the longitudinal axis, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 17, modifying AAPA in view of Gerstenberger discloses wherein the first end portion (see fig.10 above) has a substantially flat geometry as taken in a second section plane parallel to the first section plane.  

Regarding claim 18, AAPA discloses wherein first elongated runner has a wall thickness (see fig.10 above); 
Gerstenberger teaches wherein the raised protrusion (figs.2 and 6-7) has a peak height greater than or equal to at least half the wall thickness (fig.2: the thickness of the element (24)).  
Therefore, modifying AAPA in view of Gerstenberger teaches the limiations of claim 18.

Regarding claim 19, modifying AAPA in view of Gerstenberger discloses wherein the first elongated runners (fig.10: (100)) has a runner length measured along the longitudinal axis; and wherein the raised protrusion extends at least a majority of the runner length (see fig.10 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger). 

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ardueser (US4969315A) in view of Ryz (US20150075130A1).
Regarding claim 1, Ardueser discloses a build-up resistant crop conveyor system utilized within an agricultural machine (abstract; col.4 last 9 lines-col.5 last line; andfigs.1-2: (172)), the build-up resistant crop conveyor system comprising:  
a conveyor belt run (figs.2-5: (42)) extending along a primary direction of belt travel; and  
a runner assembly (fig.2: (222)) adjacent the conveyor belt run, the runner assembly comprising:  
elongated runners (figs.2-3: (230)) extending parallel to the primary direction of belt travel and spaced along a lateral axis perpendicular to the primary direction of belt travel (figs.2-4); and  
belt guide surfaces (fig.4: (232)) provided on the elongated runners and facing the conveyor belt run (fig.4: (42)). 
Ardueser does not disclose the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run to reduce crop build-up on the elongated runners during usage of the build-up resistant crop conveyor system

Ryz teaches a build-up resistant crop conveyor system utilized within an agricultural machine (abstract and paragraph 0033-0038), the build-up resistant crop conveyor system comprising:  
a conveyor belt run (figs.1-6: (130)) extending along a primary direction of belt travel; and
a runner assembly adjacent the conveyor belt run, the runner assembly comprising:
runners (figs.3 and 5-6: (120)) having belt guide surfaces (fig.6: (125)) provided on the runners and facing the conveyor belt run (figs.1-6: (130)), 
the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run (paragraph 0038).

Both of the prior arts of Ardueser and Ryz are related a build-up resistant crop conveyor system utilized within an agricultural machine, the build-up resistant crop conveyor; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first section of the belt guide surfaces (see fig.3 above) that parallel to the lateral axis and perpendicular to the primary direction of belt travel of Ardueser to have a belt guide surfaces comprising convex surface regions parallel to the lateral axis and perpendicular to the primary direction of a belt travel as taught by Ryz in order to further improve the belt tracking, as the tension in the belt  increases at its central portion and further biases the belt towards the center of the runner (Ryz: paragraph 0038); thereby having  the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run to reduce crop build-up on the elongated runners during usage of the build-up resistant crop conveyor system, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 20, Ardueser discloses a build-up resistant crop conveyor system abstract; col.4 last 9 lines-col.5 last line; andfigs.1-2: (172)), comprising:  
a conveyor belt run (figs.2-5: (42)) extending along a primary direction of belt travel, the conveyor belt run comprising:  
a plurality of conveyor belts (figs.2-5: (42)); and 
runner-facing surfaces (fig.4: the bottom surface of the belt (42)) provided on the plurality of conveyor belts; and 
elongated runners (figs.2-3: (230)) extending adjacent and parallel to the plurality of conveyor belts (figs.2-5: (42)), 
Ardueser does not disclose the runner-facing surfaces having concave surface geometries principally defined by a radius of belt curvature in a first section plane orthogonal to the primary direction of belt travel; the elongated runners comprising belt guide surfaces having convex surface regions defined by a radius of runner curvature in the first section plane; and wherein the convex surface regions of the belt guide surfaces are contoured such that radius of runner curvature matches the radius of belt curvature.

Ryz teaches a build-up resistant crop conveyor system abstract and paragraph 0033-0038), comprising:
a conveyor belt run (figs.1-6: (130)) extending along a primary direction of belt travel, the conveyor belt run comprising:
a plurality of conveyor belts (figs.3 and 5-6: (120)); and
runner-facing surfaces (fig.6: (125)) provided on the plurality of conveyor belts, 
the runner-facing surfaces having concave surface geometries (fig.4: the bottom concave surface of the belt (130)) principally defined by radius of belt curvature in a first section plane orthogonal to the primary direction of belt travel; and
runners (figs.3 and 5-6: (120)) extending adjacent and parallel to the plurality of conveyor belts, the runners comprising belt guide surfaces having convex surface (fig.6: (125)) regions defined by a radius of runner curvature in the first section plane (paragraph 0038).;
wherein the convex surface regions of the belt guide surfaces are contoured such that radius of runner curvature matches the radius of belt curvature (figs. 3 and 5).

Both of the prior arts of Ardueser and Ryz are related a build-up resistant crop conveyor system utilized within an agricultural machine, the build-up resistant crop conveyor; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the runner-facing surfaces of Ardueser to have the runner-facing surfaces having concave surface geometries principally defined by a radius of belt curvature in a first section plane orthogonal to the primary direction of belt travel; the elongated runners comprising belt guide surfaces having convex surface regions defined by a radius of runner curvature in the first section plane; and wherein the convex surface regions of the belt guide surfaces are contoured such that radius of runner curvature matches the radius of belt curvature as taught by Ryz in order to further improve the belt tracking, as the tension in the belt  increases at its central portion and further biases the belt towards the center of the runner (Ryz: paragraph 0038); thereby having  the runner-facing surfaces having concave surface geometries principally defined by a radius of belt curvature in a first section plane orthogonal to the primary direction of belt travel; the elongated runners comprising belt guide surfaces having convex surface regions defined by a radius of runner curvature in the first section plane; and wherein the convex surface regions of the belt guide surfaces are contoured such that radius of runner curvature matches the radius of belt curvature; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art “AAPA” in view of Ryz (US20150075130A1).

Regarding claim 15, AAPA discloses a build-up resistant crop conveyor system utilized within an agricultural machine (paragraphs 0018 and 0039-0040, fig.10), the build-up resistant crop conveyor system comprising:  
a conveyor belt run (fig.10: (96)) extending along a primary direction of belt travel; and   
a first elongated runner (fig.10: (100)) adjacent the conveyor belt run (fig.10: (96)) and having a longitudinal axis extending parallel to the primary direction of belt travel, 
the first elongated runner comprising:  
a first end portion (see fig.10 above);  
a second end portion (see fig.10 above) opposite the first end portion, as taken along a longitudinal axis extending along the primary direction of belt travel;  
an intermediate portion (see fig.10 above: the intermediate portion between first end portion and second end portion) extending along the longitudinal axis between the first and second end portions;  
a belt guide surface (fig.10: (98)) extending from the first end portion, across the intermediate portion, and to the second end portion (see fig.10 above); and  

AAPA discloses does not disclose a raised protrusion formed in the intermediate portion and extending toward the conveyor belt run the raised protrusion increasing conformity between the belt guide surface and the conveyor belt run to reduce crop build-up on the elongated runner during usage of the build-up resistant crop conveyor system; wherein the raised protrusion has a convex surface geometry in a first section plane orthogonal to the longitudinal axis.  

Ryz teaches a build-up resistant crop conveyor system utilized within an agricultural machine (abstract and paragraph 0033-0038), the build-up resistant crop conveyor system comprising:  
a conveyor belt run (figs.1-6: (130)) extending in a primary direction of belt travel; and 
a runner (figs.3 and 5-6: (120)) adjacent the conveyor belt run extending parallel to the primary direction of belt travel, 
a belt guide surface (fig.6: (125)) having a raised protrusion, the raised protrusion increasing conformity between the belt guide surface and the conveyor belt run to reduce crop build-up on the runner during usage of the build-up resistant crop conveyor system. wherein the raised protrusion has a convex surface geometry in a first section plane orthogonal to the longitudinal axis (paragraph 0038).

Both of the prior arts of AAPA and Ryz are related to a build-up resistant crop conveyor system utilized within an agricultural machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify intermediate portion of the belt guide surfaces (see fig.10 above) of APPA to have a convex surface regions “raised protrusion” as taught by Ryz in order to further improve the belt tracking, as the tension in the belt  increases at its central portion and further biases the belt towards the center of the runner (Ryz: paragraph 0038); thereby having a raised protrusion formed in the intermediate portion and extending toward the conveyor belt run the raised protrusion increasing conformity between the belt guide surface and the conveyor belt run to reduce crop build-up on the elongated runner during usage of the build-up resistant crop conveyor system; wherein the raised protrusion has a convex surface geometry in a first section plane orthogonal to the longitudinal axis, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725